1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      RYAN WILLIAMS,
4
                           Plaintiff,
5                                                       2:21-cv-00930-GMN-BNW
      vs.                                               ORDER
6     PAYSIGN, INC.,
7                          Defendant.
8           Before the Court is the Motion to Continue ENE (ECF NO. 8).
9           Accordingly,
10          IT IS HEREBY ORDERED that any opposition to the Motion to Continue ENE (ECF NO. 8) must
11   be filed on or before May 28, 2021. No reply needed.
12          DATED this 21st day of May, 2021.
                                                             _________________________
13
                                                             CAM FERENBACH
14                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25
